Title: From Alexander Hamilton to Edmund Randolph, [1–12 December 1794]
From: Hamilton, Alexander
To: Randolph, Edmund


[Philadelphia, December 1–12, 1794]
Remarks on Lord Grenvilles project of a Commercial Treaty made at the request of E Randolph Esquire   Secty of States
A   Inasmuch as the light house duties, which are excepted, constitute an additional charge on Vessels of the UStates beyond those of G. Britain in British Ports, this article, which puts British vessels in our ports exactly upon the same footing with ours wants reciprocity. But the most important consideration will be, that as the distinctions which now exist between foreign and our own vessels are really of importance to our Trade, our Merchants will see them relinquished with reluctance unless there be some clear equivalent. If the stipulation extends to duties on goods brought in British Bottoms, the conclusion is so much the stronger.
B   This article in its operation wants reciprocity. The British system contains now numerous prohibitions, ours none. To fix this state of things is to renounce an important right to and place ourselves on an unequal footing. It gives a claim to some equivalent.
C   It may be supposed that the Equivalent in both cases is to be found in this article. It would be so (excepting one circumstance that will be presently mentioned) if the duration of the privileges granted was coextensive with that of the other parts of the Treaty. But the short term of the privileges here proposed to be granted renders them of inconsiderable value. The Proviso too prohibits vessels of the UStates from carrying “West India” productions from the British Islands or the UStates to any other part of the World. If this prohibition is to be taken in a literal sense and to extend to the West India possessions of other countries than GBritain, it would be to renounce a valuable branch of Trade now enjoyed and probably more than would be gained.
D   The giving a duration of twelve years to the Treaty as it respects the Trade with Europe and of only two years as it respects the West Indies will be very unacceptable. It will be the more so as the Project does not even secure the Status Quo with the European Dominions of Great Britain that is it does not secure the particular privileges and exemptions which we now enjoy by Proclamation compared with other foreign Nations.
AH
Mr. Hamilton communicates these remarks in personal confidence to Mr. Randolph with this request that no copy of them may be taken & that this paper may be returned after it serves the purpose for which the remarks were requested.
